570 P.2d 1206 (1977)
STATE of Utah, Plaintiff and Respondent,
v.
Steven A. IRELAND, Defendant and Appellant.
No. 14879.
Supreme Court of Utah.
October 4, 1977.
Raymond S. Shuey, of Southern Counties Defender Office, St. George, for defendant and appellant.
Robert B. Hansen, Atty. Gen., William W. Barrett, Asst. Atty. Gen., Salt Lake City, John O. Christiansen, Beaver County Atty., Beaver, for plaintiff and respondent.
HALL, Justice:
Appeal from conviction of aggravated robbery.
Defendant was stopped by a highway patrolman in Beaver County for speeding. He pulled a gun, threatened the patrolman, relieved him of his revolver, locked him in the trunk of the patrol vehicle, shot holes in its two front tires, and left the scene in his own vehicle. He subsequently picked up two hitchhikers, showed them the revolver, and advised them of his having taken it from the patrolman. He further advised them that they need not stay in the car with him.
Defendant proceeded on to the adjoining County of Sevier, stopped to purchase fuel, and shortly thereafter police began following him at which time he informed the hitchhikers they were his hostages and held a gun on them. He was ultimately apprehended at a roadblock, tried and convicted in Sevier County for aggravated kidnapping of the hitchhikers, and was subsequently convicted in Beaver County of this offense of aggravated robbery for the taking of the patrolman's revolver.
Defendant asserted below, and now on appeal, that all of the events giving rise to the charges against him were part and parcel of one continuous activity he engaged in for the purpose of escaping.
The sole issue involved in this appeal is the interpretation of Section 76-1-401, U.C.A., 1953, (1975 Supplement) which defines "single criminal episode" as:
In this part unless the context requires different definition, `single criminal episode' means all conduct which is closely *1207 related in time and is incident to an attempt or an accomplishment of a single criminal objective.
This Court has most recently had occasion to interpret said section[1] noting its requirements as to closeness in time and sole criminal objective and the principles applied there apply equally here.
In this case there was a distinct difference in time, (that necessary to travel some 65 miles) location, (two separate counties) and the criminal objective of robbery was entirely different than that of kidnapping which was totally disconnected in time, place or purpose.
The robbery conviction was based on the theft of a revolver which was a completed offense at the time it was taken from the patrolman.
The evidence clearly supports the conclusion that the hitchhikers were picked up merely as such and that the criminal objective of taking them as hostages was not adopted until the "necessity" thereof arose, i.e., when apprehension loomed imminent at the roadblock.
As to defendant's assertion that all acts were directed toward escape, while such is an explanation, the facts adequately support the trial court's determination that two separate and distinct offenses were committed. To adopt defendant's interpretation of the statute would serve only to torture its clear wording to afford him the advantage of a single felony conviction.
Affirmed.
ELLETT, C.J., and CROCKETT, MAUGHAN and WILKINS, JJ., concur.
NOTES
[1]  See State v. Cornish, Utah, 571 P.2d 577 (1977).